Title: From Thomas Jefferson to Lancelot Minor, 31 March 1821
From: Jefferson, Thomas
To: Minor, Lancelot


Dear Sir
Monticello
Mar. 31. 21.
Your favor of the 5th was recieved a few days ago, inclosing your account, balance in your favor 2D. 66C. I now inclose a 5. D. bill to discharge that balance, and hope you will permit me to consider the surplus 2. 34 as a deposit for taxes as far as it will go. mrs Marks is in good health, and joins me in returning many thanks for all the trouble you have been so kind as to take in winding up her affairs which could not have been done here but with great trouble to the creditors. permit me to add the particular assurance of my great esteem & respect.

			 Th: Jefferson